Citation Nr: 1604972	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2008 and June 2009 of the Department of Veterans Affairs (VA) Regional Offices (RO), respectively in Togus, Maine and Detroit, Michigan.  

The case is currently under the jurisdiction of the Detroit, Michigan, RO, where in August 2010 the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

In a March 2014 decision, the Board denied claims of service connection for diabetes mellitus, peripheral neuropathy, and erectile dysfunction.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015 the Court issued an Order granting a Joint Motion for Partial Remand by the Parties to vacate the Board's denial of service connection for peripheral neuropathy; the other two issues were deemed abandoned.

The Board's action in March 2014 also remanded the issues of entitlement to service connection for a bilateral foot disability and for a lumbar spine disability to the RO for further development action, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disability has not been shown to have had its onset in service, or arthritis to be manifested to a compensable degree within one year from separation, or to be otherwise related to service.

2.  A bilateral foot disability has not been shown to have had its onset in service, or to be proximately due to or aggravated by a service-connected disability, or arthritis to be manifested to a compensable degree within one year from separation, or to be otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in October 2007 satisfied the duty to notify provisions regarding the claims decided here.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private medical records have also been obtained.  

The Veteran was provided a VA examination of his back in April 2008.  The examination is sufficient evidence for deciding that claim.  The report is adequate as it is consistent with and based upon consideration of the Veteran's prior medical history, describe the claimed symptomatology in sufficient detail so that the Board's evaluations are fully informed, and the examination report contains a reasoned explanation.  VA did not afford the Veteran an examination of his claimed bilateral foot disability.  However, there is no evidence of a bilateral foot condition in service or for many years thereafter, and there is no competent evidence suggesting the current condition is related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board during which he presented argument in support of his claim for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ identified the issues to the Veteran, who volunteered his relevant treatment history during and after service.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

I. Applicable Law 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Some chronic diseases, including arthritis, are presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period, and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Evidence

Regarding the Veteran's claim of service connection for a bilateral foot disability, it should be noted initially that during the appeal period, there are diagnoses involving the feet, of both (1) pes planus and (2) diabetic neuropathy of the feet.  The Veteran has not specified the exact nature of his claimed bilateral foot disability, but the clinical record reflects a strong emphasis of his complaints and clinical findings as being associated with the diabetic peripheral neuropathy symptoms.  

However, to the extent that his claim regarding a bilateral foot disability encompasses a claim for service connection for peripheral neuropathy that involves the feet, this aspect of his bilateral foot disability claim is in essence, bifurcated from any other diagnosed foot disorder and addressed only in the remand section below.  In the remand the Board covers the issue of entitlement to service connection for peripheral neuropathy; which therefore shall not be addressed in the analysis and adjudication of the issue of service connection for bilateral foot disability.  
 
Nonetheless, below the VA medical evidence of peripheral neuropathy is discussed as it may be potentially relevant to the lumbar spine claim (as potentially referable to radicular symptoms associated with a spine injury), and as part of the overall bilateral foot symptomatology.  

Service treatment records show that the Veteran was seen for treatment in mid-February 1973 after he fell and experienced a severe left sided lumbosacral pain without radiation.  At that time he reported he was unable to move.  Examination revealed no definite findings compatible with skeletal or neural damage.  Sensorium and lower extremity deep tendon reflexes were intact and equal.  After lying in a supine position the Veteran gradually became quite relaxed and he felt better.  When seen the next day he reported he felt much better, and the treatment provider recommended that he continued to do light duty for 24 hours, and get up as tolerated.  

A narrative summary report dated one day later in February 1973 contains an admission diagnosis of lumbosacral strain.  The back condition had been improving until a friend gave him a bear hug.  Presently he was unable to sit up and he had pain in the left mid flank, with some extension of pain to the left lateral thigh at times. Physical examination revealed normal findings except for 3+ left mid posterior flank and paraspinous pain.  Straight leg raising was positive at 70 degrees on the left.  The left lumbar muscles showed spasms.  X-ray examination was within normal limits, and the discharge diagnosis was lumbosacral spine sprain.

In late February 1973 the Veteran was seen on two consecutive days when he was treated for complaints of lower back pain. 

Service treatment records show no indications that the Veteran had any left or right foot problems. 

During the August 1975 discharge examination, the evaluation was normal for spine, feet, lower extremities, and neurologic system. 

During an April 2008 VA examination of his back, the Veteran reported that during service in February 1973, he slipped and fell on his back; after which he was initially treated onboard his ship and then was evacuated off the ship for three days to a hospital carrier.  He reported he had no new injury to the lumbar spine since 1973. The Veteran reported present complaints of back pain daily; and that he does get muscle spasms.  He reported that his back affects his daily functioning.  He reported he took medication for pain and for spasms.  

X-ray examination findings were reported as demonstrating normal alignment; joint space was normal bilaterally; and no marginal erosions or sclerosis was noted.  The impression was that there was no significant abnormality.  The report further contains findings that the lumbosacral spine demonstrated normal alignment; vertebral bodies and disc spaces were well maintained in height; and small spurs were noted from the 1ower lumbar vertebrae consistent with mild spondylosis.  

After examination, the report contains a diagnosis of mild spondylosis of lower lumbar spine.  The examiner opined that the mild spondylosis of lower lumbar spine is less likely than not (less than 50/50 probability) caused by or a result of military service.  As rationale, the examiner stated that the Veteran had a muscle strain in service; and there was no credible medical or scientific evidence that demonstrates that this leads to the development of spondylosis of the lower lumbar spine in later life.  The examiner stated that the Veteran is 53 years old; that the lumbar spine condition is most likely an age related process; and that the Veteran is at the age when these conditions begin to show up.

VA treatment records beginning in 2009 contain notes showing that the providers noted that the Veteran is a type II diabetic; and that the Veteran had pes planus and wears orthotics.  The Veteran has reported that he had some foot discomfort that was manageable; and that he had lower back pain. The VA treatment reports in 2009 contain assessments of type 2 diabetes and pes planus.  Subsequent VA treatment record evidence relevant to the claimed disabilities is exemplified by the following.

A May 2011 VA podiatry follow-up report noted that the Veteran was a type II diabetic, and he was returning for follow-up foot care.  The report concluded with an assessment of type 2 diabetes, pes planus, and peripheral sensory neuropathy.

An August 2011 VA treatment record contains a problem list that includes diabetic neuropathy; and comments that the Veteran became diabetic about six years before.  

In June 2012 the Veteran reported a past medical history of diabetes II, diagnosed approximately five years before; arthralgia; and chronic low back pain, intermittent, as occasional burning, shooting pain down leg.  The report includes assessments of (1) diabetes II; (2) arthralgia, chronic low back pain, intermittent, as occasional burning, shooting pain down leg; and (3) foot pain and full sensation; likely early symptoms of neuropathy; continue with podiatry; declines meds, encouraged glucose control.

A May 2013 VA podiatry treatment record contains a history that the Veteran is a type II diabetic, who returned for follow-up foot care.  The report contains assessments of (1) type 2 diabetes, long toenails; and (2) foot pain and full sensation, likely early symptoms of neuropathy; continue with podiatry; declines medications, encouraged glucose control.  A May 2013 VA podiatry follow-up report noted a history that the Veteran was a type 2 diabetic who was returning for follow-up foot care.  The Veteran reported that his previous diabetic shoes became sore.  The podiatry assessment was: type 2 diabetes, long toenails.

Most recently VA treatment records in January 2014 contain a past medical history that includes in pertinent part, diabetes mellitus, diabetic neuropathy, and arthralgia.  The provider noted that the Veteran had diabetic neuropathy with a burning sensation in his feet exacerbated by ambulation.  The Veteran reported that he had been walking 20 to 30 minutes daily until approximately one year ago when the neuropathy in his feet made it difficult to continue with exercise.
 
IV. Analysis

Lumbar Spine Disability

Regarding the claimed lumbar spine disability, the claims file evidence shows a current diagnosis of mild spondylosis of lower lumbar spine.  The evidence does not show that the mild spondylosis of lower lumbar spine had onset during active military service, and this chronic lumbar spine condition is not shown to be otherwise related to active military service.  Further, the evidence does not show that any arthritis of the spine manifested to a compensable degree within the first one-year period following service.

Service treatment records show that the Veteran injured his back in February 1973 and at that time was diagnosed with lumbosacral strain, which involved spasm of the lumbar muscles.  At that time, examination revealed no definite findings compatible with skeletal or neural damage, and x-ray examination was within normal limits.  Current low back findings do not show a diagnosis of a chronic back muscle condition including any diagnosis of lumbosacral strain. In the absence of proof of such present lumbosacral strain disability, there can be no valid claim for service connection for lumbosacral strain.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The report of the April 2008 VA examination does contain a diagnosis of mild spondylosis of lower lumbar spine.  The record does not contain any service treatment record evidence of any such diagnosed lumbar spine disability of mild spondylosis of lower lumbar spine in service, or any evidence diagnosing any arthritis of the lumbar spine within one year of discharge from service. After service the first evidence of a lumbar spine disability is not shown until the 2000s.  

There is no opinion or other medical evidence that the diagnosed mild spondylosis of lower lumbar spine was caused by an injury in service to include the inservice injury resulting in the lumbosacral strain shown in service.  The lumbosacral strain apparently resolved prior to the August 1975 discharge examination, when the evaluation was normal for spine, lower extremities, and neurologic system.  

The April 2008 VA examiner opined that the mild spondylosis of lower lumbar spine is less likely than not (less than 50/50 probability) caused by or a result of military service.  As rationale, the examiner noted that the Veteran had only had a muscle strain in service.  

He noted in this regard, that there was no credible medical or scientific evidence that demonstrated that the muscle strain shown in service would later in life lead to the development of the currently diagnosed spinal disability of spondylosis of the lower lumbar spine.  The examiner further noted that the Veteran was 53 years old and at an age when these spine conditions begin to show up; and thus, the spondylosis of the lower lumbar spine was most likely an age-related process.
 
Although the Veteran is competent to attest as to symptoms he has observed, he has not reported any symptoms observed since service that support a later diagnosis by any medical professional. 
 
The preponderance of the evidence is against the claim of service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted for the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Bilateral Foot Disability
 
The claims file evidence shows that there are present diagnoses of pes planus, and, in essence, of diabetic peripheral neuropathy that includes involvement of the feet.  The Board having denied service connection for diabetes, it is not possible to grant service connection for diabetic neuropathy of the feet.

The evidence does not show that the pes planus had onset during active military service, and this chronic condition is not shown to be otherwise related to active military service.  

Service treatment records show no indications of any problems with the right or left foot during service, and at the August 1975 discharge examination the evaluation was normal for feet, lower extremities, and neurologic system.  Further, the evidence does not show that any arthritis manifested to a compensable degree within the first one-year period following service.

After service the first evidence of pes planus is not until many years after service and first noted in VA treatment notes in 2009.  There are no opinions or other medical evidence relating the etiology of the pes planus to any injury or disease in service or otherwise link the condition to service.  

Although the Veteran is competent to attest as to symptoms he has observed, he has not reported any symptoms observed since service that support a later diagnosis by any medical professional.  None of the clinical records or statements by the Veteran since service shows a report by the Veteran that he has had pes planus symptomatology since service. 

The preponderance of the evidence is against the claim of service connection for a bilateral foot disability; there is no doubt to be resolved; and service connection is not warranted for the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral foot disability is denied.


REMAND

In the July 2015 Joint Motion for Partial Remand granted by the Court, the Parties moved the Court to vacate that portion of the March 2014 Board decision that denied entitlement to service connection for peripheral neuropathy, and to remand that claim for further development and adjudication consistent with the motion.  The parties agreed that the Veteran was not pursuing the appealed claims of service connection for diabetes mellitus and for erectile dysfunction, and these claims were dismissed.

With respect to the peripheral neuropathy appeal, the Parties agreed that the Board failed to make reasonable efforts to obtain private medical records adequately identified by Veteran.  The Parties noted that in the Veteran's September 2007 application for benefits, that he had reported receiving treatment for his peripheral neuropathy from Dr. Charles Kerr.

In his September 2007 application for compensation, in which he claimed service connection for peripheral neuropathy, the Veteran reported that this condition began in May 2003, and that he had received treatment for his peripheral neuropathy from Dr. Kerr.  At the time of his application, the Veteran also submitted a signed VA Form 21-4142 authorizing Dr. Kerr to release treatment records for the Veteran to VA, noting treatment since August 2007 for diabetes.  The form provides the address and phone contact information for Dr. Kerr.

In a statement dated in September 2007, Charles E. Kerr, D.O., noted that the Veteran's first treatment visit with him was in March 21, 1991 and the Veteran's last visit was in July 2007.  In the Joint Motion for Partial Remand, the Parties agreed, and review of the claim file also reflects, that the RO did not request a copy of the Veteran's medical treatment records from Dr. Kerr.  As agreed by the Parties, any identified medical records from Dr. Kerr must be requested, and any such records received pursuant to ordered actions below must be associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for the claimed peripheral neuropathy, to specifically include the records of the Veteran's medical treatment by Dr. Charles E. Kerr, D.O. 

2.  Following any additional development deemed appropriate, readjudicate the Veteran's claim of service connection for peripheral neuropathy.  If any benefit sought is not granted, an appropriate supplemental statement of the case must be issued. The Veteran and the representative must be afforded an opportunity to submit written or other argument in response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


